Citation Nr: 1116486	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-28 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the RO.  In March 2009, the Veteran and his spouse testified before a decision review officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file.  The Board remanded the case in October 2009 for further development of the record.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  The Veteran is not shown to have PTSD due to event or incident of his period of service.  His claimed stressor(s) could not be verified.






CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in February 2005.  The letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim and identified his duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Legal Criteria

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

If the Veteran did not engage in combat with the enemy, his own testimony by itself is not sufficient to establish the incurrence of a stressor; rather, there must be service records or other credible supporting evidence to corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2010).

Background

The Veteran submitted the current claim for service connection for PTSD in January 2005.  His alleged stressor was being called to identify the body of his friend and fellow serviceman, Robert M. Conrad (both were serving with Helicopter Training Squadron 8 at the Pensacola Naval Base in Florida).  Reportedly, Conrad drowned in a fishing accident in October 1971.  The Veteran noted that he signed his friend's death certificate and saw his friend's body cut open with internal organs exposed, as well as the bodies of dead babies, in the morgue at the Naval Hospital at Pensacola.  The service personnel records verify the Veteran's service with the Navy and that he was stationed at the Pensacola base and attached to Helicopter Training Squadron 8 in October 1971.  

The Veteran was seen for complaints of shaking hands in April 1971.  The diagnosis was anxiety.  Otherwise, the service treatment records contain no indication of or treatment for an acquired psychiatric disorder.  His November 1973 separation physical examination is silent for complaints of findings of a psychiatric disorder such as PTSD.

Post service, VA treatment records indicate a diagnosis of PTSD beginning in 2004.  In a November 2008 statement, a VA psychiatrist reported that the Veteran has been under his care for PTSD and that the traumatic event causing the PTSD occurred, per the Veteran's self-reports, during the Veteran's military service.

Analysis

Notwithstanding a confirmed diagnosis of PTSD, the Board notes that service connection also requires credible supporting evidence that the claimed in-service stressor occurred and a link established by medical evidence between current symptoms and an in-service stressor. 

In May 2005, the RO made a formal finding that there was not sufficient information of record about the stressor in order to request verification from the U.S. Armed Services Center for Unit Records Research (CURR) [currently Army and Joint Services Records Research Center (JSRRC)].  In an April 2008 statement the Veteran stated that he could not remember his friend's last name, but believed his first name was Conrad; the record also indicates the Veteran had reported earlier that he could not remember his friend's first name, but believed his last name was Conway.  In order to verify the death of the Veteran's friend, the RO contacted VA Medical Records Service, which referred them to the public affairs office of the naval base in Pensacola.  The RO contacted the public affairs office and the National Archives and Record Center both before and after the Veteran clarified the name of his friend.  The RO did not receive a response from the public affairs office.  The RO searched the National Archives and Record Center web site for all casualties occurring from January 1961 to December 1981 and involving anyone with either a first or last names of either Conway or Conrad.  This search revealed 42 individuals, but none who had died by drowning in October 1971.  The Veteran subsequently clarified that his friend's name was Robert M. Conrad.  The RO again attempted to contact the Pensacola base's public affairs office, but did not receive a response.

In February 2011, the RO made a formal finding that there was not sufficient information of record to corroborate the stressor associated with the claim for PTSD.  In this regard, the JSRRC Coordinator noted the January 2011 response from JSRRC reporting that the incident described by the Veteran was not documented in the 1971 command history of the Helicopter Training Squadron Eight (HT8), the 1971 command history of the Naval Air Station (NAS), Pensacola, and the 1971 command history of the Naval Hospital and Naval Aerospace and Regional Medical Center, NAS, Pensacola.  The Bureau of Naval Personnel, Casualty Assistance Division did not have any information on a Robert M. Conrad.  JSRRC cross referenced several other Robert Conrads but the dates and cause of death did not match the Veteran's report.  

Accordingly, the Board finds that the Veteran's claimed stressor is simply not credible or verifiable.  Thus, he cannot meet the criteria for service connection for PTSD.  The law is clear, that absent evidence of a combat-related stressor, the record must contain service records or other corroborative evidence that substantiates the occurrence of an in-service stressor.  See Gaines v. West, 11 Vet. App. at 357-58 (1998).

As the Veteran fails to provide credible evidence of an in-service stressor(s) during his time of service, service connection for PTSD is not warranted.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.




ORDER

Service connection for PTSD is denied.


REMAND

When a Veteran submits a claim for service connection for PTSD, he is claiming service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Hence, with regard to the claim for an acquired psychiatric disorder, other than PTSD, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In this case, the Veteran's psychiatric disorder has also been diagnosed as major depression with psychotic features.  The Veteran's essential contention is that his psychiatric disorder onset due to events in service. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, indication the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Types of evidence that "indicate" a current disability may be associated with service include medical evidence that suggest a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. 

Given this evidence of record, in light of Clemmons, the Board finds that a VA examination is necessary to clarify the diagnosis and etiology of the claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claim.  This letter should reflect all appropriate regulatory and legal guidance for de novo review.  See 38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treat him for his psychiatric disorder.  After he has signed the appropriate releases, previously unidentified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA psychiatric examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Mental Disorder Examination.  

If psychiatric impairment other than PTSD is found, the examiner is asked to opine as to whether it is at least as likely as not  (50 percent chance or greater) that such condition had its onset  during the Veteran's period of service or is otherwise etiologically related to service.  The examiner should utilize the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


